PER CURIAM
Defendant was found guilty except for insanity of solicitation to commit murder. ORS 161.435; ORS 163.115. The trial was to the court, based on stipulated facts. On appeal, defendant argues that his conviction must be reversed because the record does not contain a written jury waiver. The state concedes that the conviction must be reversed for that reason, and we agree and accept that concession. See State v. Barber, 343 Or 525, 173 P3d 827 (2007). Accordingly, we reverse defendant’s conviction and remand to the trial court for further proceedings.
Reversed and remanded.